Citation Nr: 1021852	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
RO.

The Veteran has raised claims of service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities, to include as a result of exposure to 
herbicides.  See VA Form 21-4138 dated in February 2009.    
These claims have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction and refers them to the AOJ for any 
indicated action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The service-connected disabilities are: posttraumatic 
stress disorder (PTSD) evaluated at 70 percent; tinnitus 
evaluated at 10 percent; and bilateral hearing loss evaluated 
as noncompensable.  The combined evaluation is 70 percent 
from June 2005.  

3.  The service-connected disabilities, notably PTSD, are 
shown to be productive of an overall disability picture 
manifested by the Veteran being precluded from working at 
substantially gainful employment consistent with his 
educational and occupational background.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met.  
38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

In light of the favorable action taken in this decision, the 
Board finds that further discussion of VCAA compliance as to 
this issue is not warranted at this time.  


II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

A TDIU rating is assigned when service-connected disabilities 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 
 If there is only one service-connected disability, it must 
be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Here, service connection currently is in effect for: PTSD 
evaluated at 70 percent; tinnitus evaluated at 10 percent; 
and bilateral hearing loss evaluated as noncompensable.  The 
combined evaluation is 70 percent from June 2005.  
See December 2007 RO rating code sheet.  Therefore, the 
Veteran does meet the specific percentage requirements of 
38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 4.26.  

Aside from meeting the objective criteria, the Board 
additionally finds that he is unemployable by reason of his 
service-connected disabilities considering his educational 
and occupational background.  

Significantly, the record documents the presence of severe 
functional limitations imposed by the service-connected PTSD, 
especially, which would preclude the performance of 
substantially gainful employment.  

While the Board acknowledges that the Veteran has additional 
problems with nonservice connected hypertension, 
gastroesphogeal reflux disease, cervical spondylosis, 
osteoarthritis and peripheral neuropathy, there is no 
evidence of record that they produce a significantly greater 
level of impairment as opposed to the service-connected 
PTSD.  

As indicated as part of his May 2006 application for TDIU 
(see VA Form 21-8940), the Veteran reported having one year 
of college and reported last working in 1999 as a 
construction subcontractor.  In this regard, there is little 
dispute about the fact of his extended unemployment.  

The records from the Social Security Administration (SSA) 
reveal the Veteran was originally awarded benefits in March 
2000 for affective/mood disorder as the primary disability.  
He was rendered disabled from October 2000.  

An August 2002 decision, confirmed the primary diagnosis and 
additionally found the Veteran was secondarily disabled from 
an anxiety related disorder.  A December 2003 decision of SSA 
noted the Veteran had severe impairment, to include due to 
PTSD.  

A March 2003 VA examination noted the Veteran's ability to 
maintain employment and perform job duties in a flexible, 
reliable, and efficient manner was moderately impaired as a 
result of the service-connected PTSD.  

A November 2003 psychiatric evaluation noted the Veteran 
would be unable to interact with the public, coworkers or 
supervisors as a result of his PTSD.  The provider found that 
PTSD would have moderately severe impairment on the Veteran's 
occupational function.  

The September 2004 VA examiner found that the Veteran's 
ability to maintain employment and perform job duties was 
"considerably impaired" by the service-connected PTSD.  

A lay statement from a work associate reported that the 
Veteran's ability to stay on task was non-existent.  He was 
said to be unable to focus and remember how to perform his 
job duties.  

The VA outpatient treatment records dated in June 2004 show 
the Veteran was totally and permanently disabled to all types 
of work.  An entry dated in June 2005 found the Veteran's 
PTSD was severe and resulted in a low frustration tolerance, 
which precluded gainful and stable employment.

An August 2005 report of VA examination again found the 
Veteran's ability to maintain employment and perform job 
duties was severely impaired as a result of the PTSD.  At 
this time, the Veteran was also deemed incapable of handling 
money because of cognitive problems.  (Note: the Veteran was 
rendered incompetent by the RO in December 2007).  

A statement from the Veteran's wife indicated the Veteran was 
unable to keep employment as a result of his emotional state.  
He was even considered incapable of performing small jobs 
around the house.

VA outpatient treatment records dated in December 2006 show 
the Veteran was not able to maintain employment due to the 
severity of his PTSD symptoms.  Notably, the Veteran's anger 
increased if he interacted socially.  

The April 2007 VA examiner found the Veteran's PTSD to have a 
moderate degree of impairment on the Veteran's work ability.  
The March 2008 VA examiner noted the Veteran reported his 
mind did not work right or correctly, which created 
unemployability.  The examiner found that the Veteran's lack 
of employment did not appear to be due to the spine 
disabilities.  

Finally, the March 2009 VA examiner noted the Veteran quit 
his job in 2000 because he was unable to deal with people.  
The examiner opined the Veteran's ability to maintain 
employment and perform job duties was considerably impaired.

Although earlier dispositions of the RO seemed to place 
weight on nonservice-connected disabilities as the cause of 
the Veteran's inability to function in the work force, there 
is no express medical opinion supporting that theory.  

The Board finds that there exists an approximate balance of 
positive and negative evidence, which does not satisfactorily 
prove or disprove the Veteran's claim. 38 C.F.R. § 3.102.  As 
such, the claim for TDIU rating by reason of service- 
connected disability is warranted.


ORDER

A total rating based on individual unemployability by reason 
of service-connected disability is granted, subject to the 
regulations governing the payment of VA monetary benefits.

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


